Citation Nr: 0423812	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In May 2004, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


REMAND

Review of the service medical records shows that on induction 
examination, the veteran gave a history of a right knee 
injury playing football in high school.  However, his right 
knee was found to be normal on the entrance examination.  In 
service, he was treated for right knee complaints on three 
occasions, but there was no diagnosis of a chronic right knee 
disorder and the veteran's right knee was found to be normal 
on examination for discharge.  The veteran did not claim 
entitlement to service connection for right knee disability 
in his original claim for compensation in August 1968 or 
until 2002.  

During a November 2002 VA examination, he reportedly related 
incurring a gunshot wound of the right knee while in service.  
However, there is no evidence of a gunshot wound in the 
service medical records, nor has the veteran referred to this 
gunshot wound in any of his statements in support of the 
claim.  In May 2004, he testified before the undersigned that 
he underwent right knee surgeries in 1972 and 1973.  The 
records of this treatment have not been obtained or 
requested.  In addition, other pertinent records, to include 
records of Dr. Donald VanDamia have neither been obtained nor 
requested.  

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The veteran should be informed that 
Dr. Robert Fierer did not respond to the 
RO's request for records and that he 
should obtain and submit a copy of those 
records.  The RO should also inform the 
veteran that he should submit any 
pertinent evidence in his possession.  In 
addition, he should be informed that he 
should submit a copy of all medical 
records, not already associated with the 
claims folder, pertaining to pre-service 
and post-service treatment or evaluation 
of his right knee, or to provide the 
information and authorization necessary 
for the RO to obtain such records on his 
behalf.  This should include records 
pertaining to the surgeries in 1972 and 
1973, and records of his treatment by Dr. 
Donald VanDamia.  

2.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the appellant, the RO 
should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.  

3.  Then, the RO should arrange for the 
claims folder to be reviewed by a 
physician with appropriate expertise to 
determine the etiology of the veteran's 
right knee disability. 

Following the review of the claims 
folder, the examiner should answer the 
following questions with respect to each 
chronic right knee disorder. 

Is at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any chronic right 
knee disorder which the examiner 
believes was not present during 
military service, is it at least as 
likely as not that the disorder is 
etiologically related to the 
veteran's military service?

The supporting rationale for all opinions 
expressed must also be provided.

4.  The RO should also undertake any 
other development it determines to be 
indicated.  The RO should then 
readjudicate the issue on appeal based on 
a de novo review of all pertinent 
evidence.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative and 
afford them the requisite opportunity for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




